DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within U.S. Patent Application Publication No. 2018/0093518 to Schmid et al. (“Schmid”), U.S. Patent Application Publication No. 2017/0336896 to Paolini, Jr. (“Paolini”) and U.S. Patent No. 6,251,329 to Sheridon (“Sheridon”), which represent the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Schmid, Paolini or Sheridon to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed first and second magnetic-field generating devices, their respective sizes, and their respective positions within the assembly in relation to other components), as such modifications would be likely to render the respective Schmid, Paolini and Sheridon assemblies incapable of continuing to operate/behave in the particular manner set forth within the references themselves (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 str rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 1 and 12 recite the limitations "its North-South magnetic axis" and “the surface of said pole piece”; ii) Claims 1, 3 and 12-13 recite the limitation “the environment”; iii) claim 1 recites the limitation “their adopted positions and orientations”; and iv) claim 6 recites the limitations “their diameter” and “their width”.  
Within claims 1, 3, 6 and 12-13, the variables L1, L3 and L5, L9 are utilized. However, no L2, L4, L6,  L7 or L8 variables are listed.  Is there some reason why these variables have been omitted?  Please review/revise/clarify.
Claims 2, 4-5, 7-11 and 14-19 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637